Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Samantha Nicole Wohlford, Appellant                   Appeal from the 276th District Court of
                                                       Titus County, Texas (Tr. Ct. No. CR19088).
 No. 06-19-00083-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Samantha Nicole Wohlford, has adequately indicated her
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 25, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk